DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 12/654,912, filed on January 8, 2010.
Claim Rejections - 35 USC § 112
Claim 7 (and respective dependent claim(s) if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 7, the claimed “wherein all meniscus lens elements of the third, fourth and fifth lens elements satisfy…” is vague and indefinite. Specifically, applicant has not claimed that any of these lenses are meniscus in shape. It is therefore not clear if this is a contingent limitation i.e. “if any of the lenses are meniscus, then…” or if applicant is intending to claim that at least one of these lenses is meniscus in shape. If the former is the intended meaning, then it is not clear how to treat this limitation if a prior art reference has none of these lenses as meniscus i.e. is the limitations of claim 7 then automatically satisfied. For the aforementioned reasons, the claim is vague and indefinite. For purposes of examination, the assumed meaning is “The imaging lens system according to claim 1, wherein at least one of the third, fourth and fifth lens elements is a meniscus lens element, and wherein all meniscus lens elements of the third, fourth and fifth lens elements satisfy…”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 9-11, 13-16, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukushima patent number 4,671,626.
	With respect to claim 1, Fukushima discloses the limitations therein including the following: an imaging lens system (abstract); comprising in order from an object side to an image side, a first lens with positive refractive power (fig 2, corresponding embodiment 7, lens L1); a second lens element with negative refractive power (fig 2, corresponding embodiment 7, lens L2); the second lens having a convex object side surface and a concave image side surface (fig 2, corresponding embodiment 7, lens L2); a third lens element having a concave image side surface (fig 2, corresponding embodiment 7, lens L3 with surface r6 having a positive radius of curvature i.e. concave 
	With respect to claim 1, Fukushima discloses as is set forth above, including disclosing a lens system of plus, minus, minus, plus, plus construction (embodiment 7) but embodiment 7 does not discloses V1-V2 >20 i.e. does not disclose the second lens element having a low Abbe number. However, embodiments 1-6 of Fukushima teach that in a lens system of similar structure to that of embodiment 7 i.e. plus, minus, minus, plus, plus construction, that specifically the second lens element can have a low Abbe number (i.e. 25.4 or 31.5 or 30.11 or 30.9) such that V1-V2 > 20 for the purpose of providing the desired aberration correction within the lens system (embodiments 1-6, abstract, figs 4a, 5a, 6a, 7a). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have embodiment 7 of Fukushima having the second lens element of an Abbe number such that V1-V2 > 20 since embodiments 1-6 of Fukushima teach that in a lens system of similar structure to that of embodiment 7, that specifically the second lens element can have a low Abbe number such that V1-V2 > 20 for the purpose of providing the desired aberration correction within the lens system. 
	With respect to claim 3, embodiment 7 of Fukushima further discloses R1/f = 0.4 (embodiment 7) and therefore just outside of the claimed range of “< 0.4”. However, it  Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Since this difference in overlapping ranges is so minimal, it would have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to have R1/f within the claimed range since this range closely approximates the suggested value taught by embodiment 7 for the purpose of providing a lens system of improved imaging. 
	With respect to claim 4, the lens system of Fukishima embodiment 7, as modified by embodiment 1 discloses the satisfaction of this mathematical condition (embodiment 7 as modified by embodiment 1 with V1-V2 = 31.04).  
	With respect to claim 5, the lens system of Fukishima embodiment 7, as modified by embodiment 1 discloses the satisfaction of this mathematical condition (embodiment 7 as modified by embodiment 1 with │V2-V3│ = 0.3).  
	With respect to claim 9, the lens system of Fukishima embodiment 7 further discloses the fourth lens as meniscus in shape (fig 2, corresponding embodiment 7, lens L4). 
	With respect to claim 10, the lens system of Fukishima embodiment 7 further discloses the fourth lens with a concave object side surface and a convex image side surface (fig 2, corresponding embodiment 7, lens L4).
	With respect to claim 11, the lens system of Fukishima embodiment 7 further discloses the fifth lens with a convex object side surface (fig 2, corresponding embodiment 7, lens L5).

	With respect to claim 14, the lens system of Fukishima embodiment 7 further discloses the on axis spacing between the second lens element and the third lens element as larger than the on axis spacing between the first lens element and the second lens element (fig 2, corresponding embodiment 7).
	With respect to claim 15, the lens system of Fukishima embodiment 7 further discloses the on axis spacing between the third lens element and the fourth lens element as larger than the on axis spacing between the second lens element and the third lens element (fig 2, corresponding embodiment 7).
	With respect to claim 16 Fukushima discloses and teaches as is set forth above but does not disclose the third lens element having an inflection point. However, applicant does not mention the third lens inflection point anywhere within their specification. The only support for this inflection point is within applicant’s figures. This inflection point not being disclosed as having any particular significance to the structure or performance of the system is apparently an obvious matter of design choice in the formation of the structure of the third lens element. As such, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the third lens element has having at least one inflection point since this inflection point is not being 
disclosed as having any particular significance to the structure or performance of the system and is apparently an obvious matter of design choice for the purpose of providing a system of improved optical performance. 
.
Double Patenting
Claims 1, 4-5, 11 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,810,881 (‘881). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
‘881 claims the limitations therein including the following: the limitations of claim 1 (‘881, claim 17). Specifically, ‘881 claims all the limitations of applicant’s claim 1 but is silent as to the structure of the image side surface of the third lens element. However, 
Claims 1, 3-7, 9, 11-13, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 8,736,981 (‘981). 
‘981 claims the limitations therein including the following: the limitations of claim 1 (‘981, claim 2). Specifically, ‘981 claims all the limitations of applicant’s claim 1 but is silent as to the structure of the image side surface of the third lens element. However, with no structure being claimed by ‘981, there are only three possible choices of structure i.e. that the image side surface of the third lens element is concave (as claimed by applicant), that the image side surface of the third lens element is convex, or that the image side surface of the third lens element is planar. It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the image side surface of the third lens element as being concave since there are only three possible solutions and since it has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp for the purpose of using the finite number of solutions to provide a lens system of improved imaging. ‘981 further discloses the limitations of claim 3 (‘981, claim 11); the limitations of claim 4 (‘981, claim 4); the limitations of claim 5 (‘981, claim 2); the limitations of claim 6 (‘981, claim 7); the limitations of claim 7 (‘981, claim 8); the limitations of claim 9 (‘981, claim 8); the limitations of claim 11 (‘981, claim 
Claims 1-2, 4-5, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 8,233,224 (‘224). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
‘224 claims the limitations therein including the following: the limitations of claim 1 (‘224, claims 5 or 6). ‘224 claims as set forth above but does not specifically disclose only five lenses and with spaces between. However, ‘224 is claiming only five lenses and is not claiming any of the lenses as cemented (‘224, claims 5 or 6). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have the lens system as claimed having a total of five lenses with spaces between the lenses since ‘224 is claiming only five lenses and is not claiming any cemented lenses, for the purpose of providing a lens system that is compact and easier to manufacture. Additionally, ‘224 claims the limitations of applicant’s claim 1 but is silent as to the structure of the object side surface of the second lens element. However, with no structure being claimed by ‘224, there are only three possible choices of structure i.e. that the object side surface of the second lens element is convex (as claimed by applicant), that the object side surface of the second lens element is concave, or that the object side surface of the second lens element is planar. It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 
Claims 1-2, 8-10, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,514,502 (‘502). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
‘502 claims the limitations therein including the following: the limitations of claim 1 (‘502, claim 3). ‘502 claims as set forth above but does not specifically disclose only five lenses and with spaces between. However, ‘502 is claiming only five lenses and is not claiming any of the lenses as cemented (‘502, claim 3). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the claimed invention to have the lens system as claimed having a total of five lenses with spaces between the lenses since ‘502 is claiming only five lenses and is not claiming any cemented lenses, for the purpose of providing a lens system that is compact and easier to manufacture. Additionally, ‘502 claims the limitations of applicant’s claim 1 but is silent as to the 
Claims 1-2, 4-6, 9-11, 13, 17, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8,670,191 (‘191). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Prior Art Citations
Shinohara publication number 2007/0229984, Yamagata patent number 4,289,385, and Isono patent number 6,239,921 are being cited herein to show imaging lens systems having some similar structure to that of the claimed invention. 
Examiner’s Comments
Applicant is claiming the present application under 35 USC 120 as a continuation of six United States patent applications and is claiming foreign priority under 35 USC 119(a)-(d) of Taiwanese document 098123694 dated July 14, 2009. Applicant has 
Allowable Subject Matter
Claims 2, 6, 8, 12, 17-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and overcoming the double patenting rejections set forth above). 
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meaning of the 112 rejection set forth above and overcoming the double patenting rejections set forth above).
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 2, none of the prior art either alone or in combination disclose or teach of the claimed imaging lens system specifically including, as the distinguishing features in combination with the other limitations, the first through fifth lens elements in order from an object side to an image side as claimed having the specific refractive power and lens surface structure as . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 4, 2021